                                        TYPE OF HEARING
                                        CASE NUMBER:
                                        MAOIST                        c erson

                                        DATE
                                        TIME
EASTERN DISTRICT OF VIRGINIA            TAPE: FTR RECO

UNITED STATES OF AMERICA

             VS.




OOVT,ATTY:                                           |
DEFT'S ATTY:                        Sh^Y)\r[rvi h\AX\ \
                     DUTY AFPD:


INTERPRETER/LANGUAGE:


DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIES( )
DEFT INFORMED OF THE VIOLATION (S)( )
COURT TO APPOINT COUNSEL( )              FPD(    ) CJA( ) Conflict List(   )


G\caA ^ducoc\ gyygl-cnc-c
M^\Ao\i[-^r c^Aw\\\^c<::^ \Y&n -gVlcVcnCTf giS.
      exhvU-V v\t). \ - rcxAYA -GwAd^
                      rcv^                      -^\r-\Y\-ar pKOreeolin0s
BOND:                    "T y            ^               LA/Y^                  \
                                      reVms>€^/w i-Vi/n rmgl rhcvi'^.,

 ri?vT r-rkT TDT ADDi:? AP AXTPP-                           TIME:
NEXT   COURT APPEARANCE:                                    TIME:



                                                           z:2Z-
